          Case 1:19-cv-03006-ABJ Document 17 Filed 01/01/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHAEL D.J. EISENBERG,                 )
                                        )
    Petitioner,                         )
                                        ) Civil Action No. 1:19-cv-03006-ABJ
                                        )
    v.                                  )
                                        )
WEST VIRGINIA OFFICE OF                 )
    DISCIPLINARY COUNSEL,               )
                                        )
Et al.                                  )
                                        )
Respondents.                            )
_______________________________________)


UNOPPOSED MOTION FOR TWO-WEEK EXTENTION TO FILE RESPONSE BRIEF
              TO REPONDENTS’ MOTION TO DISMISS

       Petitioner, Michael D.J. Eisenberg, pro se, moves this Honorable Court for a two-week

extension to file his aforementioned response. Petitioner has contacted counsel for the

Respondents and she does not object to this Motion.

       The current due date is January 3, 2020. The new due date would be January 17, 2020.

       The Parties have jointly filed and been granted one extension to File Rule 26(f) Report

and Stay Discovery Pending Resolution of Motion to Dismiss Amended Complaint and Petitioner

has been granted one extension of time to file a pleading. Additional time is necessary for

Petitioner to develop his brief as the legal issues, e.g., Younger Doctrine, inter alia, are complex.

This, the Holiday Season and Petitioner’s regular work require additional time for him to

properly develop his response. No party would be prejudiced by Granting this Motion.

       Wherefore, Petitioner’s Motion for a two-week extension should be Granted.
Case 1:19-cv-03006-ABJ Document 17 Filed 01/01/20 Page 2 of 3




                             Respectfully submitted,

                             Michael D.J. Eisenberg

                             Michael D.J. Eisenberg
                             Pro Se
                             D.C. Bar No. 4686251
                             Law Office of Michael D.J. Eisenberg
                             700 12th Street, N.W., Suite 700
                             Washington, DC 20005
                             O: (202) 558 - 6371
                             F: (202) 403 - 3430
                             E-mail: Michael@Eisenberg-Lawoffice.com
        Case 1:19-cv-03006-ABJ Document 17 Filed 01/01/20 Page 3 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHAEL D.J. EISENBERG,                 )
                                        )
    Petitioner,                         )
                                        ) Civil Action No. 1:19-cv-03006-ABJ
                                        )
    v.                                  )
                                        )
WEST VIRGINIA OFFICE OF                 )
    DISCIPLINARY COUNSEL,               )
                                        )
Et al.                                  )
                                        )
Respondents.                            )
_______________________________________)


                                           ORDER

      Based on Petitioner’s unopposed motion for a two-week extension to file his brief, it is

hereby Ordered:

      Petitioner’s Response Brief is due on January 17, 2020.




                                           SO ORDERED.

                                           _______________________
                                           United States District Judge
